DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claim 1 and the cancellation of claim 14.

Allowable Subject Matter
Claims 1 – 3, 5 – 8, & 10 – 13, & 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In light of Applicant’s amendment of claim 1, the previous rejection of claims 1 – 3, 5 – 8, & 10 under 35 U.S.C. §112(b) has been withdrawn.
Claim 14 was rejected under 35 U.S.C. §112(d) as not further limiting the claim from which it depends. In light of Applicant’s cancellation of claim 14, the rejection of claim 14 under 35 U.S.C. §112(d) has been withdrawn.
With regard to the previous rejection over Jozuka et al. (US 2012/0189829 A1), Jozuka et al. teach the substrate is a non-porous polyurethane of average thickness 6.5 µm or less (P[0023] & [0074]).  Jozuka et al. teach against thicknesses of 10 µm greater, as required by Applicant’s claim 1. Therefore, it would not have been obvious to 
JP 2009-024130 teach a pressures sensitive adhesive sheet comprising a substrate and a pressure-sensitive adhesive layer. First, the adhesive layer taught in this reference does not teach preferred amount of TL tackifier resin present. TH tackifier resin is most preferred for this adhesive composition (paragraph [0016]). Second, this reference does not teach about 30 parts by weight ethylhexyl acrylate in adhesive composition. This absence of ethylhexyl acrylate from the composition (compared to Applicant’s disclosed adhesive composition) could directly result in a recovery rate at 100% elongation test and/or a holding power test at 23°C outside of Applicant’s claimed range. 
A person of ordinary skill in the art cannot reasonably argue the claimed recovery rate at 100% elongation the sheet and the claimed displacement according to the claimed holding power test would be inherent to the teachings of this reference due these differences in the disclose adhesive layer composition.
	Additionally, JP 2009-024130 does not teach non-porous polyurethane substrate (paragraph [0011]), despite the substrate having a thickness of 10 – 200 µm (Applicant’s claimed thickness range). This reference teaches PET as an optional substrate material. Applicant’s working example 5 tested a PET substrate film with the pressure sensitive adhesive of their invention resulted in the adhesive having the claimed displacement according to the claimed holding power test. However, the example containing a PET substrate had a significantly lower recovery rate at 100% elongation than required by claim 1. Therefore, one of ordinary skill in the art would 
EP 2913373 teach a similar adhesive composition as taught by Applicant. However, this reference teaches the substrate of the sheet should be polyolefin, polyester, or a porous embodiment of PU. This reference does not teach non-porous PU. As discussed above, the composition of the substrate (including degree of porosity), which directly effects the measured recovery rate at 100% elongation. A person of ordinary skill in the art cannot reasonably argue the claimed recovery rate at 100% elongation the sheet (which includes the substrate) would be inherent to the teachings of this reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781